       Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF NEW HAMPSHIRE


Unity School District,
          Plaintiff

       v.                                     Case No. 15-cv-155-SM
                                              Opinion No. 2020 DNH 128
Vaughn Associates, Inc.,
and Scott Vaughn,
          Defendants

       v.

Superior Walls of Hudson Valley, Inc.,
          Third-Party Defendant



                                O R D E R

       After one of the third-party defendants, Superior Walls of

Hudson Valley, failed to appear or file a dispositive motion,

the court entered a default.       See Entry of Default (document no.

36).   Third-party plaintiffs (collectively, “Vaughn”) now move

the court to enter a default judgment in their favor and award

them the sum of $1,441,095.96.       That motion is denied.



       As this court has previously noted, “After default is

entered and when the amount at issue is not a sum certain, the

party must apply to the court for a default judgment.           Although

a defaulting party admits the factual basis of the claims

asserted against it, the defaulting party does not admit the
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 2 of 13



legal sufficiency of those claims.      To recover on a motion for

default judgment, the claimant must state a legally valid claim

for relief.   Therefore, before entering default judgment, the

court must determine whether the admitted facts state actionable

claims.”    Bradley v. Wells Fargo Bank, N.A., No. 12-CV-127-PB,

2015 WL 12851708, at *1 (D.N.H. Dec. 21, 2015), report and

recommendation approved, 2016 WL 7383772 (D.N.H. Jan. 13, 2016)

(emphasis supplied) (citations and internal punctuation

omitted).



     The broader factual background to this case has been

discussed numerous times in prior orders of the court and need

not be recounted.   The specific factual claims Vaughn asserts

against Superior Walls are set forth in paragraphs 49 through 60

of Vaughn’s Third Party Complaint (document no. 8).        In short,

Vaughn did not have a contract with Superior Walls.

Nevertheless, says Vaughn, Superior Walls promised to

manufacture and deliver to the project a “precast foundation

wall and interior wall system” at some unspecified time.

According to Vaughn, “Superior made representations to [Vaughn]

that its prefabricated concrete components would be available to

be used in the construction of the new Unity Elementary School

in a timely manner.”   Id. at para. 146 (emphasis supplied).

But, says Vaughn, in April of 2012, when it attempted to order


                                   2
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 3 of 13



the precast walls from Superior, “Superior informed [Vaughn]

that it would not be able to deliver the anticipated wall panels

within the time necessary for the orderly progress of the work,

in fact the anticipated delay was 6-12 months.”        Id. at para. 52

(emphasis supplied).   See also Id. at paras 151-52 (“After the

design was complete, [Vaughn] attempted to order Superior’s

prefabricated concrete components for inclusion in the new Unity

Elementary School.   [Vaughn] was informed by Superior that its

prefabricated concrete products would not be available for up to

a year.”).



     Those are the factual allegations against Superior: it

promised it could deliver a precast wall system in a “timely”

manner, but when Vaughn went to place an order for that wall

system, it learned that it would take 6-12 months to manufacture

– outside of the timeframe Vaughn needed it.       Based upon those

factual claims, Vaughn advanced four causes of action against

Superior Walls: intentional misrepresentation; negligent

misrepresentation, statutory contribution under N.H. Rev. Stat.

Ann. (“RSA”) 507:7-f, and implied common law indemnity.         The

court has discussed those causes of action and their essential

elements in detail in prior orders.      See, e.g., Order on Town of

Unity’s Motion to Dismiss (document no. 42); Order on Excel’s

Motion for Summary Judgment (document no.145).        See generally


                                   3
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 4 of 13



Gray v. Leisure Life Indus., 165 N.H. 324 (2013); Johnson v.

Capital Offset Co., No. 11-CV-459-JD, 2013 WL 5406619, at *8,

2013 DNH 127 (D.N.H. Sept. 25, 2013); Dunn v. CLD Paving, Inc.,

140 N.H. 120 (1995).   Those discussions need not be repeated.



     It is sufficient to note that Vaughn’s factual claims are

so vague that, had Superior Walls appeared and filed a motion to

dismiss for failure to state a claim, that motion almost

certainly would have been granted.      Nowhere does Vaughn allege

that Superior Walls promised, but failed to meet, a specific

lead time for production of the wall system.       Indefinite terms

and phrases like “timely” and “within the time necessary” are

insufficient to state a viable claim that Superior Walls

promised to deliver its product by a date certain (or within so

many weeks after an actual order had been placed) and then

failed to honor that commitment.       If, as alleged, Vaughn

communicated with Superior Walls about using its product, Vaughn

subsequently incorporated that product into its design plans,

and Vaughn then called to place an order for that product, it is

not surprising that it might take Superior Walls six months (or

more) to fulfill that order.     Any actual “wrongdoing” on the

part of Superior Walls is entirely absent from Vaughn’s

narrative.




                                   4
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 5 of 13



I.   Failure to State a Viable Claim

     Vaughn has broken down its claimed damages (and

corresponding theories of recovery) into three broad categories:


     1.   $425,000.00, representing “the amount [Vaughn’s]
          insurance company was required to pay to resolve
          this lawsuit with the USD;” and

     2.   $908,095.96, representing “fees [Vaughn] was not
          paid by the Unity School District” under the
          contract between Vaughn and the School District;
          and

     3.   $108,000.00, representing the “6 months in which
          [Scott Vaughn] worked 50 hours per week to
          redesign the Project.”


Affidavit of Scott Vaughn (document no. 149-1) at para. 3.



     A.   Contribution and Indemnity.

     With respect to the first category of damages – the amount

paid to settle the claims advanced by the Unity School District

(“USD”) against Vaughn – Vaughn asserts that it is entitled to

recover from Superior Walls on theories of implied common law

indemnity and statutory contribution under RSA 507:7-f.         Those

two theories of recovery can be quickly dispatched.



     Vaughn’s insurance company may have a claim for

reimbursement of those sums.     But, there is no indication that

Vaughn is acting on behalf of the insurance company.         Moreover,



                                   5
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 6 of 13



and largely for the reasons set forth in the court’s order

discussing Vaughn’s claims against Excel Mechanical (document

no. 142), Vaughn’s claims against Superior Walls for common law

indemnity and statutory contribution fail to state the essential

elements of viable claims.



     According to Vaughn, it and Superior Walls are joint

tortfeasors with joint and several liability.       Plaintiff’s

memorandum (document no. 149) at 3 (“Accordingly, [Vaughn] is

entitled to recover from Superior Walls as a joint tortfeasor

with join and several liability the $425,000 it [actually, its

insurer] paid to USD to extinguish USD’s claims against Superior

Walls . . ..”) (emphasis supplied).       Two facts bear noting.

First, in its complaint, Unity School District did not advance

any claims against Superior Walls.       Second, there are no

allegations in the Vaughn’s Third Party Complaint that would

support the notion that Superior Walls is a tortfeasor with

respect to the School District.        Indeed, the Third Party

Complaint suggests that the School District did not believe it

had been harmed by Superior Walls’ conduct.       See Third Party

Complaint at para. 56-60 (alleging that Vaughn notified two

different attorneys for the School District of Superior Walls’

alleged conduct, yet they did nothing to “preserve the School

District’s rights” against Superior Walls).


                                   6
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 7 of 13



     So, even if Vaughn were permitted to recover the settlement

amount on behalf of its insurer, it has failed to demonstrate

(or even allege) that Superior Walls owed and breached any

cognizable common law duties to the School District that

proximately caused the injuries for which the School District

sought (and obtained) compensation from Vaughn.        See generally

Leisure Life Indus., 165 N.H. at 330 (“contribution is partial

payment made by each or any of jointly or severally liable

tortfeasors who share a common liability to an injured party.”)

(emphasis supplied).   See also Restatement (Third) Torts:

Apportionment Liab. § 23 (Am. Law. Inst. 2000) (noting that the

party seeking contribution (Vaughn) must demonstrate that the

party from whom it seeks contribution (Superior Walls)

proximately caused the plaintiff’s (USD’s) injuries).



     This issue requires (and warrants) no further discussion.

Vaughn’s asserted entitlement to monies paid by its insurance

company to settle claims asserted against Vaughn, under theories

of either implied common law indemnity or statutory

contribution, is entirely unsupported and, on this record,

without merit.




                                   7
      Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 8 of 13



      B.   Negligent and Intentional Misrepresentation.

      Vaughn seeks to recover the remainder of its claimed

damages under theories of negligent and/or intentional

misrepresentation.    While couched in nefarious terms, the

allegations in the Third Party Complaint fail to adequately and

plausibly allege the essential elements of claims for either

negligent or intentional misrepresentation.        Even if Superior

Walls did promise that it could provide its product in a

“timely” manner and “within the time necessary,” Vaughn’s

factual allegations fail to suggest that Superior Walls

neglected to honor that promise, or that it negligently (or

intentionally) misled Vaughn in that regard.        In the world of

engineered, precast wall systems, it is entirely possible that

manufacturing such a product for a project this size in 6-12

months is “timely.”    Notably absent from the Third Party

Complaint are allegations that Superior Walls represented to

Vaughn that it could deliver its product to the worksite on or

before a date certain, Vaughn reasonably relied to its detriment

on those representations, and Superior Walls then failed to

fulfill its promises to Vaughn.



II.   No Entitlement to Damages.

      None of the four counts against Superior Walls in the Third

Party Complaint actually states a viable cause of action.


                                    8
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 9 of 13



Nevertheless, even if it were possible to find that Superior

Walls is somehow liable to Vaughn, Vaughn has not adequately

explained the basis for its claimed entitlement to nearly $1.5

million from Superior Walls.     A non-exhaustive list of examples

may illustrate the point.



     Beginning with the $425,000 paid by Vaughn’s insurance

company in settlement of Unity’s claims, it is entirely unclear

why Vaughn believes it is entitled to that money.        As noted

above, there is no indication that Vaughn is acting on behalf of

the insurance company.    On this record, Vaughn has failed to

show that it can lawfully recover that sum from Superior Walls.



     Next, Vaughn claims entitlement to nearly $1 million in

unpaid fees and expenses under its contract with the School

District.   Those claims are equally unsupported.       Recall that

Scott Vaughn promised the School District that he could design

and oversee construction of a new elementary school that would

cost taxpayers no more than $4.7 million.       Ultimately, Vaughn

was unable to honor that commitment.      The project was beset by

numerous delays and mistakes (resulting in, for example,

construction halts issued by the State Fire Marshal and

water/snow damage when the project was not adequately closed-in

before winter).   Vaughn was fired and the school was eventually


                                   9
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 10 of 13



completed at a total cost of approximately $9.1 million.          Vaughn

now seeks – from Superior Walls – sums it claims it was entitled

to receive under Vaughn’s (terminated) contract with the School

District.   So, for example, Vaughn says that under its contract

with the USD, it was entitled to 10% of the total cost of the

project (up to a cap of $450,000).      Of that $450,000, Vaughn

says $66,800 remains unpaid and now Superior Walls is liable for

that amount.   Additionally, Vaughn says his contract with the

School District provided him with a further 10% of the

difference between $4.7 million and the actual total cost of the

completed project.   Because the total cost of completion

ballooned to $9.1 million (as a result of Vaughn’s errors and

mismanagement, according to the School District), Vaughn claims

entitlement to an additional percentage of that total.         After

various “deductions,” Vaughn says that amounts to roughly

$340,000.   See Affidavit of Scott Vaughn (document no. 149-1) at

4.



     In other words, even though the School District accused

Vaughn of malpractice and breach of contract (among other

things) that caused the cost of the elementary school to nearly

double to $9.1 million, Vaughn claims it is entitled to receive

roughly 10% percent of that total cost.       And, because the School

District understandably declined to make such a payment (the


                                   10
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 11 of 13



contracts with Vaughn were terminated well before the project

was completed), Vaughn says Superior Walls is liable to it for

that sum based on theories of negligent and intentional

misrepresentation.



     Other sums Vaughn seeks to recover from Superior Walls

include, for example, $15,000 for the “cost of used lockers from

Stevens High School” (no explanation for that is given);

$114,234.85 for “donated services and equipment” (apparently

Vaughn wants compensation from Superior Walls for Vaughn’s

“donations” to the School District – again, without explanation

for the basis of Superior Walls’ liability); and $81,261.11 in

“licensing fees” for the School District’s alleged use of Vaughn

construction designs.    See Exhibit A to Affidavit of Scott

Vaughn at 1-2.



     Vaughn’s claimed entitlement to those sums from Superior

Walls is inexplicable.    It is not supported either legally or

factually on this record.     This project was beset by numerous

delays, errors, and miscalculations – many of which Vaughn

blamed on entities other than Superior Walls (i.e., the Town of

Unity, the School Administrative Unit, the State Fire Marshal,

Excel Mechanical, and others).     See generally Third Party

Complaint.   Notably, however, the Third Party Complaint fails to


                                   11
     Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 12 of 13



link Superior Walls’ alleged “misstatements” to the various

contract damages Vaughn claims to have sustained.         Perhaps most

importantly, it does not connect Superior Walls’ conduct to the

School District’s decision to terminate its contracts with

Vaughn.   Absent some link between Superior Walls’ allegedly

wrongful conduct and the School District’s decision to terminate

Vaughn’s contracts, it is unclear how Vaughn can recover from

Superior Walls revenue it anticipated, but was denied, under

those contracts.



                              Conclusion

     Vaughn’s claimed entitlement to more than $1.4 million from

Superior Walls of the Hudson Valley is insufficiently developed,

explained, or documented – from both a legal and a factual

standpoint.   In short, Vaughn has not carried its burden of

demonstrating the viability of its legal claims against Superior

Walls, nor has it pointed to factual support for the damages

sought.



     For the foregoing reasons, Vaughn’s renewed motion for

default judgment against Superior Walls of the Hudson Valley

(document no. 149) is denied.     The Clerk of Court shall enter

judgment in accordance with this order and close the case.




                                   12
      Case 1:15-cv-00155-SM Document 165 Filed 07/20/20 Page 13 of 13



      SO ORDERED.


                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

July 20, 2020

cc:   Counsel of Record




                                    13
